DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objection. Accordingly, Examiner withdraws the previous claim objection given to the claim 10.

35 U.S.C. 103 Rejections:
Applicant amended the claims to overcome the previous 103 claim rejections. Additionally, the newly present claims were found to be novel with respect to any single prior art or potential prior art combination that currently existed before the priority date of this invention. Examiner accordingly withdraws the previous 103 claim rejections.

Allowable Subject Matter
In light of the amendments, claims 1, 3-4, and 6-20 have been determined to contain allowable subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific system and method features that are comprised of the combination of components as presented in the claimed invention. More specifically, the closest two pieces of art, Zamanakos et al. (U.S. 2016/0098539) and Dupont et al. (U.S. Patent No. 8,887,286), fail to teach all of the limitations of independent claims 1 and 10 in combination.
Specifically, Zamanakos et al. is directed to a system and method for data analytics visualization. In one embodiment, glucose data is being obtained and event patterns are being identified within monitoring periods where calibrated data which uses an uncertainty metric is also used to determine event patterns. A display then displays these patterns.
As such, Zamanakos et al. teaches some of the claimed limitations, but does not teach anything related to detecting a discrepancy between a set of event patterns and an adjusted set of event patterns and either including an event pattern from the adjusted set in the first set of event patterns or adjusting an order of identification of the first set based on the second set of event patterns. There is nothing in Zamanakos et al. that would suggest this.
The second reference, Dupont et al., deals with continuous anomaly detection based on behavior modeling and heterogeneous information analysis. As such, while Dupont et al. does teach adjusting of a list of event patterns, it too does not teach anything related to discrepancy detection between a first list and an adjusted list of event patterns and then the subsequent type of adjustment to the first list of event patterns. There is nothing in Dupont et al. that would suggest this.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/DEVIN C HEIN/Examiner, Art Unit 3686